on F&F WwW bh

So CO YIN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cr-00236-RSL Document 75-1 Filed 10/25/19 Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,
No. CR18-236 RSL
Plaintiff,
~Propesedy
Vv. ORDER TO SEAL
BABAK REZAPOUR,

Defendant.

 

The court, having considered the defense motion to seal the Defendant’s Opposition
to Government’s Motion In Limine to Preclude Evidence and good cause having been

shown, hereby orders that said pleading shall be sealed.

DATED this 3\ x of October, 2019

MAS Cased’

The Honorable Robert Lasnik
UNITED STATES DISTRICT COURT JUDGE

~PROPOSED -
ORDER TO SEAL - 1 LAW OFFICE OF ROBERT FLENNAUGH II, PLLC

Case No. CR18-236 RSL 810 Third Avenue, Suite 500
Seattle, WA 98104
(206) 447-7422

 
